The opinion of the court was delivered
Pee CueiaM.
This is a workmen’s compensation case which came to us as of right because of a dissent in the Appellate Division. R. R. 1:2-l (b). The Division of Workmen’s Compensation, the county court, and the majority of the Appellate Division found for petitioner, albeit their factual theses were *280not concordant. We are not persuaded to disturb the judgment. It is accordingly affirmed.
For affirmance —■ Chief Justice WeiNTRaub, and Justices Jaoobs, FRANCIS, Prootor, Haul, Sohettino and HaNe-MAN — 7.
For reversal — None.